             Case 1:21-cv-00048-KM Document 8 Filed 06/15/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 PEDRO W. PAULINO,

                        Plaintiff,                 CIVIL ACTION NO. 1:21-CV-00048

        v.                                                (MEHALCHICK, M.J.)

 FEDEX SUPPLY CHAIN,

                        Defendant.



                                          ORDER

       AND NOW, this 15th day of June, 2021, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that, having determined that Plaintiff’s

complaint (Doc. 1) fails to state a claim upon which relief can be granted, Plaintiff is hereby

granted leave to file an amended complaint within 30 days from the date of this Order, on or

before July 15, 2021.




Dated: June 15, 2021                                      s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
